IN 'THE SI'PRERIE COURT OF THE ST1TE 01: MONTANA
                                      NO. 04-578

 I RE T E ST.%NBARDS FOR COINSEL
  N    H!
 REPRESENTNG THE K T E E S T S OF                                                     ORDER




         On August 9. 2004. in response to the requireinents of $ 2-15-1020(9), MCA. the
 Montana Appellate Defender Comriiission submitted to this Coun proposed Standards for
C'ounsei Represeniing the Interests of Indigent Persons at Go\-eniment Expense.
         This Coun has review:ed rhe said standards arid has determined to submit the proposed
standards for public comment, Therefbre, pursuant to the authority granted to this Court
under Article \-11. Section 2. of the Montana Consriuurion:
         I T I IIEREBI' ORDERED as f o l l o ~ ~ s :
              S
         1. The bench and bar of rhis state and any other interested persons or entities are
grmied until the close of business on February 25, 2005. i n uhich to prepare. file ivith the
Clerk of this Col~rt s e n e upon the Appellate Defender Commission. writmi eorilments.
                   and
suggestions or criticisms, regarding any portion of the proposed standards. a copy o f ~ h i c h
is attached hereto and by this reference made a pan hereof,
         2. The Clerk of this Coun is directed to provide copies ofthis Order together with the
attached standards to the following: the executive director of the State Bar of Montana, with
a request tha: this order and the attached standards be published in the next awilable issue
of the iiiiii L m ; ~ w and he posted on the State Bar of hiolitaita web site
        i?la!l          ,
<iv~vv~.r~~onrai~abar.or~): Laih !Librarian; with the request that she post this order
                    to the Srate
and     !he    attached       5tandards       on    the     Montana        Law-     Librar!.     :veb     site
i ~ u . l a w l i b r e n . . s t a t c . ~ i ~ t ~ u s Law and Jusrice 1,egislatiw Committee: the president of
                                                  the ) ;
thc Montana Judges Association: the Chairman of the Conmission on Courts of Limited
Jurisdiction: the president of the Montana Magistrates ;'issocialion and the chairman of rhe
Criminai 1.-axv Secrion ofthe State Bar of Montana.
       3. -41the conclusion of the time pro\-ided for re&-ing comments. suggestions. and
criticisml the proposed standards will he deemed submitted ti? this Court for consideration.
       Dit'TED this          aay of August 2004.


                                                                                     .




                                                                  Justices


Chief Justice Karla M. Gray did not participate in this matter,